COWART, Judge.
We find no merit in defendant’s issues on appeal. However, we correct two ministerial errors as follows: (1) The circuit court case number on page two of the amended sentence {nunc pro tunc May 27, 1988 for May 6, 1988) is corrected to read CR87-8907 rather than CR87-8901; (2) page one of the judgment in case number CR87-9086 is corrected to refer to defendant’s guilt in Count 2 of Grand Theft Third Degree as being a felony of the third degree under section 812.014(2)(c), Florida Statutes, rather than a second degree felony. As corrected herein, the appealed judgments and sentences, including the defendant’s jail time credit of 67 days, are
AFFIRMED.
ORFINGER and COBB, JJ., concur.